ORDER DENYING MOTION FOR EX-PARTE HEARING
MARY D. SCOTT, Bankruptcy Judge.
THIS CAUSE is before the Court upon a document entitled “Motion for Ex-Parte Hearing” filed on June 1, 1993. Although the debtor is now represented by counsel, the motion was filed in a pro se manner on behalf of both Mrs. and Mr. Robinson. Once again, Mrs. Robinson is confused by the procedure which must be followed. First, this adversary proceeding was dismissed and is a closed case. Secondly, as she was previously advised, since she is not an attorney, she may not represent her husband. In addition, she may not submit documents representing herself while she is represented by counsel. Thirdly, it appears from the content of her motion that her counsel has given her correct information, but the debtor imperfectly understands the import of the information. Fourth, a motion for an ex-parte hearing is improper in these circumstances. Were this an open case, it would proceed in the manner contemplated by the Federal Rules of Bankruptcy Procedure absent the proper showing for emergency relief. In this instance, the debtor has failed to set forth sufficient facts or circumstances to provide the relief requested. Inasmuch as there is no basis for the motion, it is
ORDERED that the “Motion for Ex-parte Hearing” filed on June 1, 1993, is DENIED.
IT IS SO ORDERED.